Citation Nr: 1634274	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-28 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disability, claimed as secondary to service connected bilateral knee disability.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to December 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran requested a Central Office hearing before the Board in his August 2014 VA Form 9.  The Veteran was notified by letter dated June 7, 2016, that his hearing was scheduled for July 26, 2016.  The Veteran did not appear.  To date, he has neither shown good cause for his failure to appear nor requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn. 38 C.F.R. § 20.704(d) (2016).

A December 2014 rating decision decreased the disability rating for degenerative osteoarthritis of the right knee from 40 percent to 20 percent.  The Veteran filed a notice of disagreement in February 2015.  A June 2016, rating decision decreased the disability rating for degenerative osteoarthritis of the right knee from 20 percent to 10 percent, and awarded a separate 10 percent rating for instability of the right knee.  A statement of the case was sent to the Veteran on June 15, 2016.  The Veteran did not perfect his appeal via filing of VA Form 9.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   As such, the matters discussed in the June 2016 statement of the case are not on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right shoulder rotator cuff tear is a consequence of his service connected bilateral knee disability.  Specifically, he states that when entering and exiting his truck, he has to pull himself up with his right shoulder because his knees cannot support him.  See March 2012 claim.  The Veteran received a VA examination in July 2012 by a nurse practitioner.  Although the examiner concluded that it was not likely that right shoulder disability was proximately due to service-connected knee disability, the examiner did not opine as to whether right shoulder disability was aggravated by his bilateral knee disability.  It was not noted that a private opinion dated April 2012 from Dr. S.S. stated that the Veteran's knees "played a part" in his rotator cuff tear.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for an opinion by a VA physician as to the nature of the Veteran's right shoulder rotator cuff tear.  The examiner should review the claims file, to include this remand.  

Based on review of the record, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder rotator cuff tear was caused or aggravated by his service-connected bilateral knee disability.  

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability.  

In responding to each of the above, the examiner must provide a complete rationale for any opinion offered.  All evidence of record should be considered, including the Veteran's lay statements about having to pull himself via his shoulder, and the April 2012 opinion of Dr. S.S.  If the examiner chooses to reject the Veteran's statements, he/she should explain why.  If any requested opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why a non-speculative opinion cannot be offered.  

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

